Plaintiff brought this action to recover upon an insurance policy which was issued by the defendant company, insuring the plaintiff against loss or damage to his automobile caused by accidental collision. The defendant answered, interposing a general denial and alleging that the policy was not in force and effect by reason of nonpayment of premium deposit and that the risk was not covered by the policy by reason of the fact that plaintiff was transporting intoxicating liquor and driving while under the influence of intoxicating liquor. The trial court made findings of fact and conclusions of law and rendered judgment for the plaintiff. The defendant appeals from such judgment and order denying motion for new trial.
This case is ruled by Korte v. Lang, 61 S.D. 267, 248 N.W. 253, decided herewith. The damage to the automobile was caused by the accident there referred to. The postdated check included the membership fee and the premium deposit on the collision policy which contained the same provisions considered in Korte v. Lang, supra, with reference to cancellation for nonpayment of premium deposit by check and excepted risks of intoxication and transportation of intoxicating liquors.
The judgment and order appealed from are affirmed.
RUDOLPH, P.J., and CAMPBELL, ROBERTS, and WARREN, JJ., concur.
POLLEY, J., dissents. *Page 275